                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

JOSEPH P. SABO, JR.,                              §
                                                  §
                       Petitioner,                §
                                                  §
v.                                                §            Civil Action No. 7:18-cv-068-O-BP
                                                  §
WICHITA COUNTY SHERIFF,                           §
                                                  §
                       Respondent.                §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. § 2254 in which Petitioner challenges

his conviction for possession of a controlled substance, seeks release on bail, and presents claims

that he’s been denied medical care at the Wichita County Jail. The United States Magistrate Judge

entered his Findings, Conclusions, and Recommendation in which he recommends that Petitioner’s

challenge to his conviction be dismissed as time-barred, his claim for release on bail be dismissed

for failure to exhaust state remedies, and his medical care claims be dismissed without prejudice to

his right to bring such claims in a civil rights action. See ECF No. 19. Petitioner has not filed

objections. The District Court reviewed the Findings, Conclusions, and Recommendation for plain

error. Finding no error, I am of the opinion that the findings of fact, conclusions of law, and reasons

for denial set forth in the Magistrate Judge’s Recommendation are correct and they are hereby

adopted and incorporated by reference as the Findings of the Court with the following modifications:

       On December 12, 2018, Sabo filed a notice of change of address which reflects that he has

been released from the Wichita County Jail. Adjudication by federal courts is limited by Article III

of the Constitution to actual, ongoing controversies between litigants. If resolution of a dispute has
been reached because of changed circumstances, including the passage of time, the dispute is

rendered moot. E.g. Honig v. Doe, 484 U.S. 305, 317-18 (1988); Fassler v. U.S., 858 F.2d 1016,

1018 (5th Cir. 1988); American Med. Ass’n v. Bowen, 857 F.2d 267, 270-71 (5th Cir. 1988).

Because he is no longer confined in the Wichita County Jail, Petitioner has achieved the relief he

seeks in Ground Two of his petition, release from the county jail. His claim for release on bail is

therefore moot.

       The Court further finds that Sabo’s medical care claims involving the Wichita County Jail

are currently pending in Sabo v. Southwest Corr. Medical Group, No. 7:18-cv-149-O (N.D. Tex.).

       For the foregoing reasons, Petitioner’s challenge to his conviction is DISMISSED with

prejudice as TIME-BARRED. Petitioner’s claim for release on bail is DISMISSED with prejudice

as MOOT. Petitioner’s medical care claims are DISMISSED without prejudice to his pending civil

rights action, Sabo v. Southwest Corr. Medical Group, No. 7:18-cv-149-O (N.D. Tex.), in which he

has presented his claim that he was denied medical care at the Wichita County Jail.

       SO ORDERED this 14th day of February, 2019.



                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE




                                                -2-
